                Case 3:18-cv-02472-SK Document 21 Filed 01/07/19 Page 1 of 2



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                       No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                     ORDER GRANTING PLAINTIFFS’
13                                                   MOTION FOR LEAVE TO TAKE
                               Plaintiffs,
                                                     IMMEDIATE DISCOVERY: AT&T
14
     v.                                              Case filed: April 25, 2018
15                                                   Courtroom: C, 15th Fl.
     ERIK J. ROSE and INHERITANCE                    Hon. Sallie Kim
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19
             Good cause appearing therefore, as required by Rules of Federal Procedure Rule
20
     26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
21
     AT&T is GRANTED. It is hereby:
22
          ORDERED that Plaintiffs may serve immediate discovery on AT&T, Inc., dba AT&T
23
     Communications and AT&T Wireless (“AT&T”) to obtain the name and billing address of the
24
     subscriber assigned telephone number 415-793-2882 by serving a subpoena pursuant to Rule 45
25
     of the Federal Rules of Civil Procedure requesting subscriber information; provided, however,
26
     that said discovery shall be conditioned on: (a) AT&T having seven (7) calendar days after
27
     service of the subpoena to notify subscribers that their personal information is sought by
28


                                                                                                     1
                Case 3:18-cv-02472-SK Document 21 Filed 01/07/19 Page 2 of 2



 1   Plaintiffs; (b) each subscriber whose information is sought having twenty one (21) calendar days

 2   from the date of such AT&T notice to file any papers contesting the subpoena; and (c) payment

 3   to AT&T by Plaintiffs of all reasonable costs of: (i) compiling the requested information; (ii)

 4   providing pre-disclosure notifications to subscribers; and (iii) all other reasonable costs and fees

 5   incurred responding to discovery. AT&T may provide notice using any reasonable means,

 6   including but not limited to written notice sent to the subscriber's last known address, transmitted

 7   either by first class mail or via overnight service.

 8      IT IS FURTHER ORDERED THAT any information disclosed to Plaintiffs in response to

 9   the subpoena issued under Rule 45 of the Federal Rules of Civil Procedure may be used by

10   Plaintiffs’ solely for the purpose of protecting Plaintiffs’ rights as enumerated in the Complaint.

11          It IS FURTHER ORDERED THAT any subpoena issued pursuant to this order shall be

12   deemed an appropriate court order under 47 U.S.C. § 551.

13          IT IS FURTHER ORDERED THAT good faith attempts by AT&T to notify the

14   subscriber(s) shall constitute compliance with this order.

15
16   Date: January 7, 2019
17
18
19                                                          ________________________________
20                                                          Sallie Kim, U.S. Magistrate Judge
                                                            U.S. District Court
21
22
23
24
25
26
27
28


                                                                                                            2
